1/7-/6
                                  ELECTRONIC RECORD




COA # 14-14-00779-CR                                OFFENSE: Poss of a Controlled Substance


STYLE: Marcus Jamez Lewis v The State of Texas      COUNTY: Harris


COA DISPOSITION: Affirmed                          TRIAL COURT: 182nd District Court


DATE: January 7, 2016       Publish: Yes            TC CASE #: 1398109




                                 IN THE COURT OF CRIMINAL APPEALS




STYLE Marcus Jamez Lewis v The State of Texas


CCA#


          PROSZ                      Petition    CCA Disposition:        I/7-/A
FOR DISCRETIONARY REVIEW IN 0 CAIS:              DATE:

                                                 JUDGE:

DATE:         Os/ey/jOl*                         SIGNED:                       PC:

JUDGE:        /& UlAAsM-                         PUBLISH:                      DNP:




                             >




                                                                                       MOTION FOR


                                                         FOR REHEARI NG IN CCA IS:


                                                      JUDGE:


                                                                              ELECTRONIC RECORD